Dissenting Opinion by
Judge Craig :
The majority opinion correctly states the broad issue as involving whether or not the State Employees ’ Retirement Code (Code), 71 Pa. C.S. §5101 et seq., bars the non-service-connected death benefit as of the 1976-77 fiscal year in which petitioner’s decedent died.
I agree that the effect of the 1973 arbitration award, as mandating implementing legislation under the terms of Section 7 of the Act of June 24, 1968, P.L. 237 (Act 111), 43 P.S. §217.7, is not involved here because the .arbitration award, as the majority opinion points out, was expressly limited to fiscal year 1974-75.
The claim before us is therefore necessarily based upon the collective bargaining agreement for the fiscal year in which death occurred, rather than upon the. arbitration award itself.
*171Hence, the pivotal question here is: Where a death benefit for the state police has been promised by a collective bargaining agreement, to which the Commonwealth is a party, for the fiscal year in which death occurred, and the General Assembly has specifically funded that benefit by a specific appropriation for that same fiscal year, is such death benefit to be considered to be within the class of “pension rights” which the Code, in 71 Pa. C.S. §5955, has declared to be not within the lawful scope of collective bargaining agreements ?
Admittedly, the key problem is that the Code contains no explicit definition of “pension rights.” Yet, if we accept the definition proffered by counsel for the Commonwealth, a death benefit is not a “pension right” or “pension” because it is clearly not a “bounty for past services, designed to provide the recipient with his daily wants.” Firemen’s Retirement Association of Washington v. Minehart, 430 Pa. 66, 241 A. 2d 745 (1968).
Here the significance of the Supplemental Appropriation Act of 1976 (Act 55-A), Act of November 26, 1976, is that it is an unequivocal action of the legislature declaring that the specific death benefit sought here has been funded and is to be payable for the fiscal year 1976-77 in question.
We need only seek to construe both the appropriation act and the Code, if possible, to give effect to all their provisions, as the Statutory Construction Act, of 1972,1 Pa. C.S. §1921 (a) calls upon us to do. Thus, in order to give any effect to the appropriation act, we must deem this death benefit to be not within the class of “pension rights” which the Code removes from the sphere of collective bargaining agreements, at least for the period in question.
Thus, the Commonwealth’s own collective bargaining agreement confers the right to the death benefit, *172and relief by way of mandamus appears to be appropriate.
Tbe Commonwealth should not be permitted to take away by one hand a right which the other hand has given.
I must therefore respectfully dissent from the dismissal of the petition for review.
Judge Crumlish, Jr. joins in this dissent.